     Case 3:20-cv-00104-MMA-LL Document 16 Filed 05/12/20 PageID.77 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL E. STEELE,                                   Case No. 20-cv-104-MMA (LL)
12                                      Plaintiff,
                                                         ORDER GRANTING PARTIES’
13   v.                                                  JOINT MOTION TO DISMISS
14   HARTFORD LIFE AND ACCIDENT
                                                         [Doc. No. 15]
     INSURANCE COMPANY,
15
                                      Defendant.
16
17
18
19         The parties filed a joint motion to dismiss the action, including all claims and
20   counterclaims, with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
21   See Doc. No. 15. Good cause appearing, the Court GRANTS the parties’ joint motion
22   and DISMISSES this action, including all claims and counterclaims against all parties,
23   with prejudice. The Court DIRECTS the Clerk of Court to terminate this action in its
24   entirety. Each party bears its own attorneys’ fees and costs.
25         IT IS SO ORDERED.
26
27   Dated: May 12, 2020
28

                                                     1
                                                                                20-cv-104-MMA (LL)
